Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 30, 2015

The Court of Appeals hereby passes the following order:

A15A1038. FRED GARDNER v. McCURDY & CANDLER, LLC et al.

      Before us is Appellee McCurdy & Candler, LLC’s motion to dismiss the
above-captioned appeal. This appeal was docketed on February 4, 2015. As set forth
in Court of Appeals Rules 22 (a) and 23 (a), an appellant must file a brief and
enumeration of errors within 20 days of the date of docketing of the appeal.
Therefore, Appellant’s brief and enumeration of errors was due no later than February
24, 2015. Appellant failed to file a brief and enumeration of errors or request an
extension of time in which to do so by this date. Based on the foregoing, Appellee’s
motion to dismiss is GRANTED and this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            03/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.